Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  June 22, 2016                                                                                        Robert P. Young, Jr.,
                                                                                                                 Chief Justice

                                                                                                       Stephen J. Markman
                                                                                                            Brian K. Zahra
  151660(22)                                                                                        Bridget M. McCormack
                                                                                                          David F. Viviano
                                                                                                      Richard H. Bernstein
                                                                                                            Joan L. Larsen,
  PEOPLE OF THE STATE OF MICHIGAN,                                                                                    Justices
            Plaintiff-Appellee,
  v                                                                 SC: 151660
                                                                    COA: 325545
                                                                    Mason CC: 02-017992-FH
  QUINCY DONTAY ROBERTS,
           Defendant-Appellant.

  _________________________________________/

         On order of the Court, the motion for reconsideration of this Court’s March 8,
  2016 order is considered, and it is GRANTED. We VACATE our order dated March 8,
  2016. On reconsideration, the application for leave to appeal the April 8, 2015 order of
  the Court of Appeals is considered, and it is DENIED, because the defendant has failed to
  meet the burden of establishing entitlement to relief under MCR 6.508(D).




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           June 22, 2016
         a0615
                                                                               Clerk